DETAILED ACTION
 
I. Response to Amendment
1. 	Applicant’s amendment filed on October 28, 2021 (the “Amendment”) in response to the Office action mailed on July 28, 2021 does comply with the requirements of 37 CFR 1.173 applied to amendments in the reissue application of the U.S. Patent No. 9,412,327 B2 (the ‘327 patent).  The Amendments to the claims, see pages 2-12 of the Amendment, have been entered.  The ‘327 patent’s original claims 1-8 and 10-12 are maintained, original claim 9 has been amended, and claims 13-42 are new or amended new claims.  Thus, claims 1-42 are pending, and are considered in this Office action.  Of which, Claims 1, 9, 13, and 28 are independent claims.
2. 	Applicant’s supplemental reissue declaration by the inventor filed on November 16, 2021, see form PTO/AIA /05 and its attachment, complies with the requirements of 37 CFR 1.163(a) and 1.175.  The supplemental reissue declaration identifying at least one error pursuant to 35 U.S.C. 251 has been accepted and placed in the file record.  
3. 	Applicant’s arguments, see pages 13-15 of the Amendment, with respect to the objection of claim 9 and the rejection of claims 1-42 under 35 U.S.C. § 251 recited in the prior July 28, 2021 Office action, have been fully considered and are persuasive.  The claim objection and claims rejection have been withdrawn.

II. Allowable Subject Matter
1. 	Claims 1-42 are allowed. 
2.  	The following is a statement of reasons for the indication of allowable subject matter:  

	The present invention is directed to an organic light-emitting display device and a method of manufacturing of an organic light-emitting display device.  The organic light-emitting display device 100 includes a display unit 10 including a plurality of pixels, a scan driver 20, a data driver 30, and a controller 40, see Fig. 1.   Particularly, 
 	Regarding Claim 1, which identifies, inter alia, the uniquely distinct features: (i) a connection area between the first pixel and the second pixel, the connection area including direct, physical contact between the first active layer and the second active layer, and (ii) an initialization voltage line which is connected to the contact metal to electrically connect to the first active layer and the second active layer through the via hole.  See Claim 1, Figs. 5 and 8.
 	Regarding Claim 9, which identifies, inter alia, the uniquely distinct method steps: (i) forming a first active layer for a first pixel and a second active layer for a second pixel, the first and second active layers having a connection area between the first pixel and the second pixel, the connection area including direct, physical contact between the first active layer and the second active layer, and (ii) forming an initialization voltage line that is connected to the contact metal to electrically connect to the first and the second active layers through the via hole.  See Claim 9, Figs. 5, and 8.


    PNG
    media_image1.png
    512
    463
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    436
    392
    media_image2.png
    Greyscale

 	Regarding Claim 13, which identifies, inter alia, the uniquely distinct features: (i) a first thin film transistor comprising a first gate electrode and a first active layer being curved under the first gate electrode, and (ii) wherein one end of the first active layer is extended to the second thin film transistor, and the other end of the first active layer is extended to the third thin film transistor.  See Claim 13, Figs. 2 and 5.
 	Regarding Claim 28, which identifies, inter alia, the uniquely distinct features: (i) a first storage capacitor coupled to the first gate electrode and comprising a first capacitor electrode and a second capacitor electrode over the first capacitor electrode, wherein the first capacitor electrode includes a portion of the first gate electrode of the second thin film transistor, and (ii) wherein the first active layer is coupled to an active layer of the third thin film transistor, and wherein the first active layer under the first gate electrode is curved.  See Claim 28, Figs. 2 and 5-9.
 	Whereas, the closest prior art references:
● Osame (U.S. Pat. No. 7,173,586) teaches an organic light-emitting display device comprising a plurality of pixels capable of suppressing variations in the luminance intensity of a light emitting element among the pixels due to characteristic variations of a driving transistor without suppressing off-current of a switching transistor low and increasing storage capacity of a capacitor, id. Abstract, and col. 1:7-10.  Particularly, the pixel comprises a switching transistor 101, a driving transistor 102, a current control transistor 103, a light emitting element 104, and a capacitor 105, id. Fig. 2.  The configuration of pixels comprises a red pixel 201, a green pixel 202, and a blue pixel 203, id. Fig. 2; wherein, the gate of the switching transistor 101 in each pixel is connected to a first scan line Gaj (j=1 to y), and the gate of a driving transistor 102 in each pixel is connected to a second scan line Gej (j=1 to y), either one of the source and the drain of the switching transistor 101 is connected to a signal line Sri (i=1 to x) in the red pixel 201, to a signal line Sgi (i=1 to x) in the green pixel 202, and to a signal line Sbi (i=1 to x) in the blue pixel 203, and the other in each pixel is connected to the gate of a current control transistor 103 disposed in each pixel, id. Figs. 1 and 2, and col. 5:55-66; and wherein, the source of the current control transistor 103 is connected to one of different power supply lines Vri, Vgi, and Vbi (i=1 to x) based on each pixel color so that a source-gate voltage Vgs of the driving transistor 102 in each pixel can be changed, and thus, current value flowing in the light emitting element can be changed in each color, id. Fig. 2, and col. 5:66 - col. 6:7.
● Yamada (U.S. Pat. No. 6,246,179) teaches organic light emitting devices, see Figs. 3-8.  The organic light emitting device comprises a plurality of pixels 110 each having an organic EL element 60, a switching TFT 30 having an active layer 33, a driving TFT 40 having an active layer 43, and a storage capacitor 90, see Figs. 3, 4A, 4B and 5, and col. 7:50-61.  Wherein, the organic EL element 60 comprises an anode 61, a cathode 67, and an emissive element layer 66 interposed between the anode and cathode for emitting light, see col. 7:27-47.
● Yokoyama (U.S. Pat. No. 7,339,559) teaches an organic light emitting device, see Figs. 5, 6A and 6B, comprising: a plurality of pixels (R, G, B) each having an active layer 11 formed on a gate insulating layer 10 and covered by an interlayer insulating film 12, a first TFT 4, and a second TFT 6, see Fig. 6A and 6B; a data line 1, a power supply 2, and contact holes formed on/in the insulating layer 12, see Fig. 6A and 6B; a contact metal (an anode) 7, an emissive layer 15, and a cathode 17 for emitting light, see Fig. 6A and 6B, and col. 4: a protective layer 13 which is formed on the driving voltage line 2 and the contact metal, and a via hole which is formed in the protective layer 13 and exposes part of the contact metal, see Figure 6A; and an initialization voltage line which is connected to the contact metal to electrically connected to the active layer 11 through the via hole formed in layer 13, see Figs. 5, 6A and 6B, and col. 4:19-67.
● Yamazaki (U.S. Pat. No. 7,358,942) teaches a light-emitting display device comprising 
a plurality of pixels capable of suppressing variations in the luminance intensity of a light emitting element among the pixels due to characteristic variations of a driving transistor without suppressing off-current of a switching transistor low and increasing storage capacity of a capacitor, id. Abstract, and col. 1:7-10.  Particularly, the pixel comprises a switching transistor 101, a driving transistor 102, a current control transistor 103, a light emitting element 104, a capacitor 105, and a transistor (erasing transistor) 106; wherein, the driving transistor 102 and the current control transistor 103 have the same polarity, while the erasing transistor 106 and the driving transistor 102 have the opposite polarity each other, and each of the switching transistor 101 and the erasing transistor 106 may be either an N-channel or a P-channel transistor;  id. Fig. 1, and col. 4:12-31.  The configuration of pixels comprises a red pixel 301, a green pixel 302, and a blue pixel 303, id. Fig. 3; wherein, the gate of the switching transistor 101 in each pixel is connected to a first scan line Gaj (j=1 to y), and the gate of a driving transistor 102 in each pixel is connected to one of second scan lines Gerj, Gegj, and Gebj (j=1 to y), either one of the source and the drain of the switching transistor 101 is connected to a signal line Sri (i=1 to x) in the red pixel 301, to a signal line Sgi (i=1 to x) in the green pixel 302, and to a signal line Sbi (i=1 to x) in the blue pixel 303, and the other in each pixel is connected to the gate of a current control transistor 103 disposed in each pixel, id. Fig. 3; the source of the current control transistor 103 is connected to a power supply line Vi (i=1 to x) so that a source-gate voltage Vgs of the driving transistor 102 in each pixel can be changed, and thus, current value flowing in the light emitting element 104 can be changed in each color, id. Fig. 3.
	However, the Osame, Yokoyama, Yamada, and Yamazaki references, either singularly or in combination, fails to teach or suggest the above identified underlined limitations of the claimed inventions.
Regarding dependent claims 2-8, 10-12, 14-27, and 29-42, each directly or indirectly depends on the base claim 1, 9, 13, or 28, and is allowed at least due to its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
III. Conclusion
1. 	Applicant is notified that any subsequent amendment to the specification, drawings and/or claims must comply with 37 CFR 1.173.  MPEP §1453.
2. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        January 31, 2022								
Conferees:
/LUKE S WASSUM/Primary Examiner, Art Unit 3992      
                                                                                                                                                                                               
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992